(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, de los hechos estipulados en este recurso de revi-sión se desprende que la'peticionaria, María Pérez, “profesora de instrucción pública de primer grado, en la escuela ‘José Ricardo Tejera’ sita en zona urbana de la población de Bayamón, el día 8 de diciembre de 1936, como a las 7: 30 de la mañana, martes, día de clases, en ocasión de ir a abordar una guagua, resbaló en la carre-tera, sufriendo la fractura. . .”;
Por Cuanto, el accidente ocurrió frente a la casa de la peticio-naria y en ocasión de coger la guagua para asistir a clases;
Por Cuanto, tanto el Administrador del Fondo del Estado como la Comisión Industrial le negaron compensación a la peticionaria por entender que el accidente no ocurrió en el curso del trabajo ni como consecuencia del mismo;
Por Cuanto, estamos enteramente conformes en que la doctrina más razonable en casos como el presente es aquélla que caracteriza estos accidentes como provenientes de los riesgos propios de la calle a los que está expuesta toda la comunidad;
Por cuanto, el accidente no surgió de ninguna función o acto inherente al trabajo de maestra o profesora de educación;
Por Cuanto, vista la jurisprudencia sentada en: Gullo v. American Lead Pencil Co., 193 A. 804, 118 N. J. Law 445; Morgan v. In*961dustrial Comm. of Utah, 66 P. (2d) 144; Grady v. Nevins Church Press Co., 189 A. 668, 15 N. J. Misc. 190; Hopkins v. Michigan Sugar Co., 184 Mich. 87, 150 N. W. 325; Wimmer v. Upper Sauson Tp. School District, 176 A. 840, 116 Pa. Super. 553; De Constantini v. Public Service Comm., 75 W. Va. 32, 83 S. E. 88, y muchos otros casos que sostienen la doctrina ya expresada:
Poe TANTO, se confirma la resolución de la Comisión Industrial por la cual se le niega compensación a la peticionaria.